Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to a paper filed on 01/26/2022 in which claims 1-20 are pending and ready for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha etal (hereinafter Ha) (US 2016/0185237 A1) in view of JP2000188120 (hereinafter JP120).
As to claims 1 and 11, Ha discloses a vehicle power conversion apparatus (see Fig 2), comprising: 
a driving motor (Fig 2, 150) connected to an engine (see parag [0007]); 
a power converter (Fig 2, 120) configured to selectively convert power in a plurality of modes to generate the power related to an operation of the driving motor (See parag [0037]); and 
a first battery (Fig 2, 111) configured to supply the power for the conversion or receive the converted power.

However, JP120 discloses wherein in the power converter, an inverter and a converter are formed integrally (see claim 4 and paragraph 0029 of the translation). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the power converter of Ha to have an inverter and a converter formed integrally as taught by JP120 in order to save space for the system.
As to claims 2 and 12, the combination of Ha and JP120 discloses the vehicle power conversion apparatus of claim 1, wherein the inverter is configured to supply alternating current (AC) power to the driving motor (Ha, Fig 2, 150) and the converter is configured to convert the AC power into direct current (DC) power.
As to claims 3 and 13, the combination of Ha and JP120 discloses the vehicle power conversion apparatus of claim 2, wherein the power converter includes a switching network (Ha, Fig 2, 230) configured to perform a power control between the converter and the inverter.
As to claims 5 and 15, the combination of Ha and JP120 discloses the vehicle power conversion apparatus of claim 3, wherein the plurality of modes include a large power operation mode and a general operation mode (Ha, see parag [0037], high and low power conversion modes).
Allowable Subject Matter
Claims 4, 6-10, 14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed on 01/26/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ha et al and JP 2000188120.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        February 22, 2022